DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 - 2, 4, 5, 7 8, 10, 13, 17, 20 - 21, 24, 42 - 44, 58 - 60, 62 - 64, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 2004/0030304 A1), hereinafter Hunt, in view of Heagle et al. (US 2010/0036334 A1), hereinafter Heagle.

Regarding claim 1, Hunt teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Abstract), a manifold comprising a first surface and a second surface opposite the first surface (Fig. 1, element 36; Paragraph 30), a first layer adjacent to the first surface and a second layer adjacent to the second surface (Fig. 1, elements 28 and 30; Paragraph 33), the first and second layer each comprising a polymer film (Paragraph 30 indicates elastomeric sheets 38, which comprises upper and lower sheets 28 and 30, are made of polymer), and a plurality of fluid restrictions in the polymer film adjacent to at least the first surface (Fig. 1, elements 32 and 34; Paragraph 35).
Hunt does not explicitly teach a plurality of bonds between the first layer and the second layer, the plurality of bonds defining separable sections of the manifold.
In the same field of endeavor, Heagle teaches a wound dressing (Fig. 1, Abstract) comprising a manifold (Figs. 1 and 6B, element 220) formed from a polymer envelope around a foam filler (elements 222 and 224; Paragraph 12), the manifold further comprising a plurality of bonds between the first and second layer, the plurality of bonds defining separable sections of the manifold (element 226; Paragraphs 90 and 91).


Regarding claim 2, the combination of Hunt and Heagle substantially disclose the invention as claimed. Heagle further teaches the bonds forming seams between separable sections of the manifold and forming a seal between the separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91 describe perforated tear line and seals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold layer of Hunt to comprise the bonds as taught by Heagle. Doing so would predictably result in seams and seals between separable sections of the manifold. Further, doing so would be advantageous in allowing a clinician to resize the manifold layer based on the dimensions of the wound (recognized in Paragraph 90 of Heagle).

Regarding claim 4, the combination of Hunt and Heagle substantially disclose the invention as claimed.
As previously stated, Heagle further teaches the bonds forming seams between separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91).

Heagle does not explicitly disclose the size of these seams.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the seams of Hunt and Heagle to have a width of at least 2 millimeters and less than 5 millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hunt and Heagle would not operate differently with the claimed width and since the disclosed seams are similarly intended to allow for sizing of the manifold and envelope, and would function appropriately having the claimed width. Further, applicant places no criticality on the range claimed, indicating simply that the width “may” be within the claimed ranges (Paragraph 56 of Applicant’s specification).

Regarding claim 5, the combination of Hunt and Heagle substantially disclose the invention as claimed.
As previously stated, Heagle further teaches the bonds forming seams between separable sections of the manifold and forming a seal between the separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91 describe a perforated tear line).
Heagle also teaches that the perforations are provided across the packing structure in its entirety (Paragraph 20) implying the layers that make up the packing structure (manifold 222 and envelope layers 224) both include the perforation (i.e. separation features 226) and thus the manifold would comprise perforations between the separable sections. Said perforations in the manifold would allow for the manifold to be separated along with the envelope.

Regarding claim 7, the combination of Hunt and Heagle substantially disclose the invention as claimed.
As previously stated, Heagle further teaches the bonds forming seams between separable sections of the manifold and forming a seal between the separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91 describe a perforated tear line).
Heagle also teaches that the perforations are provided across the packing structure in its entirety (Paragraph 20) implying the layers that make up the packing structure (manifold 222 and envelope layers 224) both include the perforation (i.e. separation features 226) and thus the manifold would comprise perforations aligned with the bonds; and sacrificial joints between the separable sections (sacrificial joints would inherently be formed between the 

Regarding claim 10, the combination of Hunt and Heagle substantially disclose the invention as claimed.
As previously stated, Heagle further teaches the bonds forming seals between separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91; Paragraph 91 specifically recites a “closed configuration” of pods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold layer of Hunt to comprise the bonds as taught by Heagle. Doing so would predictably result in seals between separable sections of the manifold. Further, doing so would be advantageous in allowing a clinician to resize the manifold layer based on the dimensions of the wound (recognized in Paragraph 90 of Heagle) and would be an analogous alternative to having an unsealed boundary between separable sections (Paragraph 91).

Regarding claim 13, the combination of Hunt and Heagle substantially disclose the invention as claimed.
Hunt further discloses the manifold having a thickness between 5 and 15 millimeters so as to be capable of easily being inserted into the wound (i.e. the lower foam layer; Paragraph 45).

Regarding claim 17, the combination of Hunt and Heagle substantially disclose the invention as claimed.
Hunt further teaches the manifold may be a number of different shapes (Paragraph 22). Heagle also indicates the plurality of bonds define separable sections as geometric shapes (Paragraphs 89 and 93).
Further, it would have been an obvious matter of design choice to make the different the separable sections of Hunt and Heagle of whatever form or shape was desired or expedient, such as to fit common wound shapes and sizes. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
 
Regarding claim 20, the combination of Hunt and Heagle substantially disclose the invention as claimed.
Heagle further discloses the separable sections being polygons, including cubes which are equilateral polygons (Paragraphs 89 and 93).
Further, it would have been an obvious matter of design choice to make the different the separable sections of Hunt and Heagle of whatever form or shape was desired or expedient, such as to fit common wound shapes and sizes. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 21, the combination of Hunt and Heagle substantially disclose the invention as claimed.
Heagle further discloses the separable sections being polygons, including cubes which are equilateral polygons (Paragraphs 89 and 93).
They do not explicitly disclose the separable sections having sides not exceeding 20 millimeters and or having an area less than 400 square millimeters.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the separable sections of Hunt and Heagle to have an area less than 400 square millimeters since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hunt and Heagle would not operate differently with the dimensions since both Hunt (Paragraphs 21 and 46) and Heagle (Paragraphs 89 and 93) teach their respective envelope structures may have different shapes and sizes. Further, applicant places no criticality on the range claimed, indicating simply that the area “may” be within the claimed (Paragraph 76 of Applicant’s specification).

Regarding claim 24, the combination of Hunt and Heagle substantially disclose the invention as claimed.
In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 37, the combination of Hunt and Heagle substantially disclose the invention as claimed.
Hunt further teaches the fluid restrictions being adjacent to the first surface and the second surface (Fig. 1, elements 32 and 34).

Regarding claim 42, the combination of Hunt and Heagle substantially disclose the invention as claimed.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). As such, Hunt inherently discloses said fluid restrictions being elastomeric valves and the elastomeric valves being closed under atmospheric pressure.

Regarding claim 43, the combination of Hunt and Heagle substantially disclose the invention as claimed.
Hunt further teaches the elastomeric valves being fenestrations (i.e. holes/slots; Paragraph 33).

Regarding claim 44, the combination of Hunt and Heagle substantially disclose the invention as claimed.
Hunt further teaches an envelope, and subsequently the first layer being coextensive with the second layer (Fig. 1, elements 28, 30, and 38; Paragraph 30).

Regarding claim 58, Hunt teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Abstract), a manifold comprising a first surface and a second surface opposite the first surface (Fig. 1, element 36; Paragraph 30), a first layer adjacent to the first surface and a second layer adjacent to the second surface (Fig. 1, elements 28 and 30; Paragraph 33), the first and second layer each comprising a polymer film (Paragraph 30 indicates elastomeric sheets 38, which comprises upper and lower sheets 28 and 30, are made of polymer), a plurality of fluid restrictions in the polymer film adjacent to at least the first surface (Fig. 1, elements 32 and 34; Paragraph 35), and a negative pressure source fluidly coupled to the manifold (Fig. 1, elements 16 and 18; Abstract and Paragraph 40).
Hunt does not explicitly teach a plurality of bonds between the first layer and the second layer, the plurality of bonds defining separable sections of the manifold.
In the same field of endeavor, Heagle teaches a wound dressing (Fig. 1, Abstract) comprising a manifold (Figs. 1 and 6B, element 220) formed from a polymer envelope around a foam filler (elements 222 and 224; Paragraph 12), the manifold further comprising a plurality of bonds between the first and second layer, the plurality of bonds defining separable sections of the manifold (element 226; Paragraphs 90 and 91).


Regarding claim 59, the combination of Hunt and Heagle substantially disclose the invention as claimed. Heagle further teaches the bonds forming seams between separable sections of the manifold and forming a seal between the separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91 describe perforated tear line and seals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold layer of Hunt to comprise the bonds as taught by Heagle. Doing so would predictably result in seams and seals between separable sections of the manifold. Further, doing so would be advantageous in allowing a clinician to resize the manifold layer based on the dimensions of the wound (recognized in Paragraph 90 of Heagle).
They do not explicitly teach the seams having a width of at least 2 millimeters and less than 5 millimeters between separable sections of the manifold.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the seams of Hunt and Heagle to have a width of at least 2 millimeters and less than 5 millimeters since it has been held that “where the only 

Regarding claim 60, the combination of Hunt and Heagle substantially disclose the invention as claimed.
As previously stated, Heagle further teaches the bonds forming seams between separable sections of the manifold and forming a seal between the separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91 describe a perforated tear line).
Heagle also teaches that the perforations are provided across the packing structure in its entirety (Paragraph 20) implying the layers that make up the packing structure (manifold 222 and envelope layers 224) both include the perforation (i.e. separation features 226) and thus the manifold would comprise perforations between the separable sections. Said perforations in the manifold would allow for the manifold to be separated along with the envelope.

Regarding claim 62, the combination of Hunt and Heagle substantially disclose the invention as claimed.
As previously stated, Heagle further teaches the bonds forming seams between separable sections of the manifold and forming a seal between the separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91 describe a perforated tear line).
Heagle also teaches that the perforations are provided across the packing structure in its entirety (Paragraph 20) implying the layers that make up the packing structure (manifold 222 and envelope layers 224) both include the perforation (i.e. separation features 226) and thus the manifold would comprise perforations aligned with the bonds; and sacrificial joints between the separable sections (sacrificial joints would inherently be formed between the perforations). Said perforations and sacrificial joints in the manifold would allow for the manifold to be separated along with the envelope.

Regarding claim 63, the combination of Hunt and Heagle substantially disclose the invention as claimed.
As previously stated, Heagle further teaches the bonds forming seals between separable sections of the manifold (Fig. 6B, element 226; Paragraphs 90 - 91; Paragraph 91 specifically recites a “closed configuration” of pods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold layer of Hunt to comprise the bonds as taught by Heagle. Doing so would predictably result in seals between separable sections of the manifold. Further, doing so would be advantageous in allowing a clinician to 

Regarding claim 64, the combination of Hunt and Heagle substantially disclose the invention as claimed.
Hunt further teaches the manifold may be a number of different shapes (Paragraph 22). Heagle also indicates the plurality of bonds define separable sections as geometric shapes (Paragraphs 89 and 93).
Further, it would have been an obvious matter of design choice to make the different the separable sections of Hunt and Heagle of whatever form or shape was desired or expedient, such as to fit common wound shapes and sizes. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
 
Regarding claim 67, the combination of Hunt and Heagle substantially disclose the invention as claimed.
Heagle further discloses the separable sections being polygons, including cubes which are equilateral polygons (Paragraphs 89 and 93).
Further, it would have been an obvious matter of design choice to make the different the separable sections of Hunt and Heagle of whatever form or shape was desired or expedient, such as to fit common wound shapes and sizes. A change in form or shape is generally In re Dailey et al., 149 USPQ 47.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt and Heagle, as applied to claim 1, and further in view of Lattimore et al. (US 2011/0213287 A1), hereinafter Lattimore.

Regarding claim 30, the combination of Hunt and Heagle substantially disclose the invention as claimed.
Hunt further discloses slots having a length of 3 mm to 6 mm (Paragraph 33). However, Hunt and Heagle do not explicitly disclose a width less than 2 millimeters.
In the same field of endeavor, Lattimore teaches a wound dressing (Fig. 1, Abstract) comprising a lower polymer film comprising fluid restrictions (Fig. 1, element 105).
Lattimore further discloses said fluid restriction slots being small enough to prevent the ingrowth of tissue, but large enough to prevent occlusion (Paragraph 33).
As such the size (i.e. length) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Hunt and Heagle such that the slots have a length less than 4 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Heagle, as applied to claim 1 above, and further in view of Fabo (US 5,635,201).

Regarding claim 23, the combination of Hunt and Heagle substantially disclose the invention as claimed.
They do not explicitly teach a sealing layer adjacent to at least one of the first layer and the second layer, the sealing layer having apertures fluidly coupled to the fluid restrictions.
In the same field of endeavor Fabo teaches a wound dressing comprising a sealing layer disposed on a polymer film, the sealing layer having apertures fluidly coupled to the fluid restrictions (i.e. the second, bottom surface; Fig. 2, element 2;  Col. 4, lines 32 - 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hunt and Heagle to comprise the sealing layer comprising apertures fluidly coupled to the fluid restrictions as taught by Fabo. Doing so would create a more wound-friendly contact surface (recognized in Col.5, lines 32 - 67 of Fabo)

Claims 38 - 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Heagle, as applied to claim 37 above, and further in view of Clark et al. (US 2010/0291184 A1), hereinafter Clark.

Regarding claim 38, the combination of Hunt and Heagle substantially disclose the invention as claimed.
They do not explicitly teach a uniform pattern comprising a grid of parallel rows and columns.
In the same field of endeavor, Clark teaches a wound dressing comprising fluid restrictions in a uniform pattern comprising a grid of parallel rows and columns (Fig. 1, element 3).
Further, Clark teaches that different patterns and densities of apertures affecting access through said layer of fluid restrictions (Paragraphs 27 and 59).
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the pattern of the fluid restrictions of Hunt and Heagle to be a uniform pattern comprising a grid of parallel rows and columns in order to control access to the manifold through the polymer films. Doing so would require only routine skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 39, the combination of Hunt and Heagle substantially disclose the invention as claimed.
They do not explicitly teach the plurality of fluid restrictions being distributed across the polymer film in rows and columns that are mutually parallel or the rows being spaced about 3 
In the same field of endeavor, Clark teaches a wound dressing comprising fluid restrictions distributed in rows and columns that are mutually parallel (Fig. 1, element 3).
Further, Clark teaches that different patterns and densities of apertures affecting access through said layer of fluid restrictions (Paragraphs 27 and 59).
As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the pattern of the fluid restrictions of Hunt and Heagle to be a uniform pattern comprising a grid of parallel rows and columns in order to control access to the manifold through the polymer films. Doing so would require only routine skill in the art since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Hunt, Heagle, and Clark still do not teach the rows being spaced about 3 millimeters on the center and the fluid restrictions in each of the rows are spaced about 3 millimeters on the center.
However, as previously stated, Clark teaches that different patterns and densities of apertures affecting access through said layer of fluid restrictions (Paragraphs 27 and 59).
As such the distance between fluid restrictions (i.e. the density of fluid restrictions) is disclosed to be a result effective variable in that changing the density of fluid restrictions affects flow through the layer. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the fluid restrictions of Hunt/Heagle/Clark to comprise rows spaced about 3 millimeters on the center and to be spaced 3 millimeters on the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every objection and 112(b) rejection previously set forth in the non-final office action mailed September 17th, 2020. All previous objections and 112(b) rejections have been withdrawn.
	
Response to Arguments
Applicant’s arguments, see section 2 of Applicant’s Remarks, filed 10/29/2020, with respect to the rejection(s) of claim(s) 1 and 58 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heagle, which teaches a manifold between two polymer layers, which is defined into separable sections by a series of perforations and bonds.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781